
	

114 HR 2155 IH: Community STEM Learning Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2155
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Ms. Fudge introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to direct the Secretary of Education to
			 award grants for science, technology, engineering, and mathematics
			 education programs.
	
	
 1.Short titleThis Act may be cited as the Community STEM Learning Act of 2015. 2.Findings and Purpose (a)FindingsThe Congress finds the following:
 (1)Employment projections forecast a 17-percent growth in the science, technology, engineering, and mathematics (STEM) fields over the next decade.
 (2)Ninety-two percent of STEM occupations will require at least some post-secondary education. (3)While the number of degrees awarded in STEM fields has increased steadily since the 1960s, the overall share of STEM degrees awarded has actually shrunk in comparison to all degrees conferred.
 (4)Internationally, a larger proportion of all degrees awarded are in the STEM fields. While 16 percent of degrees awarded in the United States are in STEM fields, nearly 50 percent of degrees awarded in China, 38 percent in South Korea, and 28 percent in Germany are in STEM fields.
 (5)Minorities are seriously underrepresented in the science and engineering workforce in the United States, with just under 6 percent of Blacks and over 5 percent of Hispanics participating in the STEM workforce.
 (6)Twenty-one percent of Black college students enter college with STEM majors, but only 16 percent actually receive a bachelor’s degree in a STEM major.
 (7)Over ½ of Black students that enroll in a 4-year university are interested in STEM, but are not proficient in math.
 (8)Since 1990, mathematic scores on the assessments conducted by the National Assessment of Education Progress have increased for all students, but White students have average scores 27 points higher than Black and Hispanic students.
 (9)After school programs play an important role in addressing the achievement gap in underserved communities. Studies demonstrate that STEM learning during the school day is necessary but not sufficient for life-long STEM literacy.
 (10)As many as 8,400,000 students are enrolled in after school programs. Ethnic minority children are more likely than non-minority children to participate in after school programs. While 15 percent of all students are enrolled in after school programs, 24 percent of Black students and 21 percent of Hispanic students are enrolled in such programs.
 (b)PurposeThe purpose of this Act is to prepare middle school and secondary school students to be ready for opportunities in the STEM fields in college and in careers through strong after school, summer, and weekend programs that focus on STEM education.
 3.Amendment to ESEA for STEM grantsPart B of title II of the Elementary and Secondary Education Act of 1964 (20 U.S.C. 6661 et seq.) is amended—
 (1)in the part heading, by inserting and Stem Grants after Partnerships; (2)by inserting after the part heading the following:
				
					1Math and Science Partnerships;
 and(3)by inserting after section 2203 the following:  2STEM Grants 2211.Informal STEM learning program (a)AuthorizationThe Secretary is authorized to award grants, to be known as informal STEM learning program grants, to national and regional intermediaries to establish informal STEM learning in-school, after school, summer, and weekend programs that focus on science, technology, engineering, and math (referred to in this section as STEM) education.
 (b)ApplicationA national or regional intermediary seeking a grant under this section shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may reasonably require, including the following:
 (1)The amount requested and the proposed use of the funds. (2)A description of how the national or regional intermediary will require a community-based affiliate operating an informal STEM learning program to provide the following:
 (A)A program description, including a description of— (i)the project-based learning that the program will use and the applicability of such projects to students’ lives after graduation from secondary school;
 (ii)the academic instruction, research model, or curriculum that the program will use; and (iii)any service-learning opportunities that will be available to students.
 (B)Evidence that the informal STEM learning program will primarily serve students who are traditionally underrepresented in STEM field careers.
 (C)A description of the student recruitment plan, student retention plan, and parental engagement plan.
 (D)A description of the professional development and training that the community-based affiliate will provide to its informal STEM learning program staff.
 (E)A description of the community-based affiliate’s collaboration with an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 10001)).
 (F)A description of how the community-based affiliate will enable students who participate in the program to achieve the goals in subsection (c).
 (c)GoalsThe goals of the Informal STEM learning program grants are the following: (1)To increase awareness of and exposure to current science content, scientific processes, and tools for students who are traditionally underrepresented in STEM field careers.
 (2)To provide STEM learning that is connected to workforce skills that are essential in the 21st century.
 (3)To increase on time grade promotion, the number of students who graduate high school, and the number of students who pursue opportunities in STEM fields.
 (4)To increase enrollment in and completion of more STEM related coursework in school for students who are traditionally underrepresented in STEM field careers.
 (5)To increase awareness of students who are traditionally underrepresented in STEM field careers of the opportunities after graduation from secondary school in STEM fields, including college majors in STEM and careers in STEM.
 (6)For students to have the experience of interacting with staff who demonstrate a positive attitude toward STEM fields.
 (7)To facilitate project-based learning and service-learning. (d)AllocationA national or regional intermediary that receives a grant under this section shall reserve—
 (1)not more than 25 percent to provide technical and administrative assistance to and collect data from its community-based affiliates to which it makes subgrants;
 (2)not less than 50 percent for subgrants to community-based affiliates that have demonstrated effectiveness in operating STEM programs in order for such affiliates to expand such STEM programs to reach more students who are traditionally underrepresented in STEM field careers; and
 (3)not less than 25 percent for subgrants to community-based affiliates that do not operate STEM programs in order for such affiliates that seek to develop new STEM programs that are consistent with the goals of this section to develop and establish such new STEM programs.
								(e)Subgrants to community-Based affiliates
 (1)ApplicationA community-based affiliate seeking a subgrant shall submit an application to its national or regional intermediary at such time, in such form, and containing such information as the national or regional intermediary may reasonably require.
 (2)Uses of fundsA community-based affiliate that receives a subgrant under this section to operate an informal STEM learning program shall operate an in-school, after school, summer, or weekend program that focuses on STEM education and primarily serves students who are traditionally underrepresented in STEM field careers. Such program shall include the following:
 (A)Educational services that include— (i)an initial assessment of students’ progress in math, science, and reading;
 (ii)remediation and educational enrichment services; and (iii)helping students to improve their study skills.
 (B)Project-based learning opportunities. (C)Individualized instruction and tracking of student progress that is aligned with in-school performance.
 (3)CollaborationA community-based affiliate that receives a subgrant under this section shall collaborate with an institution of higher education to provide the services described in paragraph (2).
								(f)Reports
 (1)Secretary report to CongressThe Secretary shall submit a report annually to the Committee on Education and the Workforce in the House of Representatives and the Committee on Health, Education, Labor, and Pensions in the Senate on the progress that national and regional intermediaries and their community-based affiliates operating informal STEM learning programs have made toward achieving the goals in subsection (c).
 (2)National or regional intermediary report to the SecretaryA national or regional intermediary receiving a grant under this section shall submit a report annually to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the progress that its community-based affiliates operating informal STEM learning programs have made toward achieving the goals in subsection (c).
 (3)Community-based affiliate report to its national or regional intermediaryA community-based affiliate that receives a subgrant under this section shall submit a report annually to the national or regional intermediary that awarded such subgrant at such time, in such manner, and containing such information as the intermediary may require, including the progress its informal STEM learning program has made toward achieving the goals in subsection (c).
 (g)DefinitionsIn this section: (1)Community-based affiliateThe term community-based affiliate means a community-based organization (as defined in section 9101) that is an affiliate of a national or regional intermediary.
 (2)Informal STEM learning educationThe term informal STEM learning education is education related to science that occurs in informal, out-of-school contexts, such as participating in structured afterschool programs and visiting science centers and engaging with the exhibits and programs offered at such centers.
 (3)National intermediaryThe term national intermediary means a national private nonprofit organization that— (A)has a network comprised of community-based affiliates in not less than 50 regional communities;
 (B)has demonstrated expertise and effectiveness in overseeing programs to help middle school and secondary school students succeed, including programs to help such students become college-ready and career-ready; and
 (C)has operated in not less than 25 States continuously for not less than 20 years. (4)Project-based learningThe term project-based learning means learning through a broad project that includes instruction, substantive content, and reflection, with the goal that students who participate in the project will achieve a concrete goal or complete a project.
 (5)Regional intermediaryThe term regional intermediary means a private nonprofit community-based organization that— (A)has a network comprised of community-based affiliates in a prescribed region; and
 (B)has demonstrated expertise and effectiveness in conducting outreach and providing education activities to middle school and secondary school students.
 (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section— (1)$20,000,000 for fiscal year 2016;
 (2)$30,000,000 for fiscal year 2017; (3)$40,000,000 for fiscal year 2018; and
 (4)$50,000,000 for fiscal year 2019..  